ORDER
PER CURIAM.
Defendant, Charles Yarbrough, appeals from the judgment of conviction, after a jury trial, of first degree tampering, for which he was sentenced to eight years’ imprisonment. He also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing.
As to defendant’s direct appeal, no jurisprudential purpose would be served by a written opinion: The judgment of conviction is affirmed. Rule 30.25(b).
The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).